

ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is made as of May 4, 2007, by and among
ROO Group Corporation, a Delaware corporation (the “Company”), the purchasers
signatory hereto (each a “Purchaser” and together the “Purchasers”) and
Sichenzia Ross Friedman Ference LLP, with an address at 61 Broadway, New York,
New York 10006 (the “Escrow Agent”). Capitalized terms used but not defined
herein shall have the meanings set forth in the Securities Purchase Agreement
referred to in the first recital.
 
W I T N E S S E T H:


WHEREAS, the Purchasers will be purchasing from the Company, severally and not
jointly with the other Purchasers, in the aggregate, up to 10,000,000 of Units
(the “Units”), each unit consisting of one share of common stock, par value
$0.0001 per share, of the Company, and a five-year warrant to purchase
three-tenths of one share of the Company’s common stock as set forth in the
Securities Purchase Agreement (the “Purchase Agreement”) dated the date hereof
between the Purchasers and the Company, which securities will be issued under
the terms contained herein and in the Purchase Agreement; and


WHEREAS, it is intended that the purchase of the securities be consummated in
accordance with the requirements set forth in Regulation D promulgated under the
Securities Act of 1933, as amended; and
 
WHEREAS, the Company and the Purchasers have requested that the Escrow Agent
hold the subscription amounts with respect to the purchase of the Units in
escrow upon the terms set forth herein; and
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE 1
 
TERMS OF THE ESCROW
 
1.1. The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the funds for the purchase of the
Units as contemplated by the Purchase Agreement.


1.2. Upon the Escrow Agent’s receipt of each Purchaser’s subscription amount
into its master escrow account, together with executed counterpart signature
pages of the Purchase Agreement and this Agreement from each Purchaser and all
other closing documents required under Section 7 of the Purchase Agreement, it
shall advise the Company of the amount of funds it has received into its master
escrow account.


 
1

--------------------------------------------------------------------------------

 
 
1.3. Wire transfers to the Escrow Agent shall be made as follows:
 
Citibank
New York, NY


A/C of Sichenzia Ross Friedman Ference LLP, IOLA
A/C#:    92883436
ABA#:  021000089
SWIFT Code: CITIUS33
REMARK: ROO Group, Inc.


1.4 The Company promptly following being advised by the Escrow Agent that the
Escrow Agent has received the subscription amounts from each Purchaser, copies
of counterpart signature pages of the Purchase Agreement from each Purchaser and
the Company and all other closing documents required under Section 7 of the
Purchase Agreement, shall deliver to the Escrow Agent a Release Notice, in the
form attached hereto as Exhibit A (the “Release Notice”).
 
1.5 Once the Escrow Agent receives the Release Notice executed by the Company,
it shall wire the Subscription Amount for the Units delivered by each Purchaser
per the disbursement instructions of the Company, it being understood that the
Escrow Agent may transfer the aggregate subscription amount in multiple
increments as the Subscription Amounts for each Purchaser are being delivered to
it; provided, however, that the Escrow Agent shall have no obligation to wire
funds in an amount of less than $100,000.


1.6 If the Closing shall not have occurred or the Release Notice shall not have
been delivered by the Company, in either case, on or before May 11, 2007, then
the Escrow Agent shall immediately, and in any event, no later than May 11,
2007, return by wire transfer in immediately available funds, the Subscription
Amounts then held by the Escrow Agent to the Purchaser who delivered each such
Subscription Amount to the Escrow Agent.


1.7 Wire transfers to the Company shall be made pursuant to written instructions
from the Company provided to the Escrow Agent on the Closing Date.
 
ARTICLE II
 
MISCELLANEOUS
 
2.1 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
2.2  All notices or other communications required or permitted hereunder shall
be in writing, and shall be sent as set forth in the Purchase Agreement.
 
2.3  This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4  This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
 
2.5  Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
2.6  The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court sitting in New York City.
 
2.7  The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, each Purchaser and the Escrow
Agent.
 
2.8  The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the party or
parties hereto. The Escrow Agent shall not be personally liable for any act the
Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting in
good faith and in the absence of gross negligence, fraud and willful misconduct,
and any act done or omitted by the Escrow Agent pursuant to the advice of the
Escrow Agent’s attorneys-at-law shall be conclusive evidence of such good faith,
in the absence of gross negligence, fraud and willful misconduct.
 
2.9  The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
2.10 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Purchase Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.
 
2.11 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation;
provided that the costs of such compensation shall be borne by the Escrow Agent.
 
 
3

--------------------------------------------------------------------------------

 
 
2.12 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Purchasers. In the event of any such resignation, the Purchasers
and the Company shall appoint a successor Escrow Agent and the Escrow Agent
shall deliver to such successor Escrow Agent any escrow funds and other
documents held by the Escrow Agent.
 
2.13 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
2.14 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
escrow funds held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone at all or any part of said
documents or the escrow funds until such disputes shall have been settled either
by mutual written agreement of the parties concerned by a final order, decree or
judgment or a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (2) to deliver
the escrow funds and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York in accordance with the
applicable procedure therefore
 
2.15 The Company and each Purchaser agree severally, and only to the extent and
dollar amount of such Purchaser’s investment in the Company, to indemnify and
hold harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby or by the Purchase Agreement
other than any such claim, liability, cost or expense to the extent the same
shall have been determined by final, unappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.
 
************************


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.
 
ROO GROUP, INC.
         
By:  /s/                                                           
                            
Name: Robert Petty
Title: Chief Executive Officer
     
With a copy to (which shall not constitute notice):
                 
ESCROW AGENT:
     
SICHENZIA ROSS FRIEDMAN FERENCE LLP
         
By: 
/s/                                                                                        
Name: Richard Friedman
Title: Partner
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF PURCHASERS TO ESCROW AGREEMENT]
 
 
Name of Purchaser:
Signature of Authorized Signatory of Purchaser: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________


 
 

--------------------------------------------------------------------------------

 

Exhibit A


RELEASE NOTICE
 
The UNDERSIGNED, pursuant to the Escrow Agreement, dated as of May 4, 2007,
among ROO Group, Inc., the Purchasers signatory thereto, and Sichenzia Ross
Friedman Ference LLP, as Escrow Agent (the “Escrow Agreement”; capitalized terms
used herein and not defined shall have the meaning ascribed to such terms in the
Escrow Agreement), hereby notify the Escrow Agent that each of the conditions
precedent to the purchase and sale of the Units set forth in the Securities
Purchase Agreement have been satisfied. The Company and the undersigned
Purchaser hereby confirm that all of their respective representations and
warranties contained in the Purchase Agreement remain true and correct and
authorize the release by the Escrow Agent of the funds and documents to be
released at the Closing as described in the Escrow Agreement. This Release
Notice shall not be effective until executed by the Company and the Purchaser.
 
This Release Notice shall not be effective until executed by the Company and the
Purchasers.


This Release Notice may be signed in one or more counterparts, each of which
shall be deemed an original.
 
IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of this 4th day of May 2007.
   
ROO GROUP, INC.
   
By: 
/s/                                                                                      
Name:
Title:



[SIGNATURE PAGE OF PURCHASERS FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF PURCHASERS TO ESCROW RELEASE]
 
 
Name of Purchaser:
Signature of Authorized Signatory of Purchaser: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________


 
 

--------------------------------------------------------------------------------

 